Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Jardine on 02/02/2022.
The amended claims are listed below.
Claim 1: Change the recitation “substantially aligned” (line 8) to “sufficiently aligned”; replace the recitation “expanding the downstream balloon to displace blood from the volume of the aneurysm and so that the outer surface of the downstream balloon substantially conforms to the shape of the aneurysm and the downstream balloon provides counter pressure at the aneurysm” (lines 10-13) with “expanding the downstream balloon also configured to displace blood from the volume of the aneurysm so that the outer surface of the downstream balloon sufficiently conforms to the shape of the aneurysm,  and to provide counter pressure at the aneurysm”; and delete the extra period “.” at the end of the claim.
Claim 31: Change the recitation “additional contrast agent” (line 2) to “the contrast agent”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 01/19/2022 has been entered. Claims 8, 10, 14-30, 35, 37, 38, and 41-45 are cancelled. Claims 1-3, 5-7, 9, 11-13, 31-34, 36, 39, and 40 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 05/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/03/2021 and 11/29/2021 are withdrawn. Claim 4, directed to species in the composition of claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Thus, claims 1-7, 9, 11-13, 31-34, 36, 39, and 40 are currently under examination and allowed in this Office Action.   

Priority
This application, filed on 01/26/2021, is a CON of PCT/US2019/024142 filed on 03/26/2019, which claims benefit of US Provisional Application No. 62/714,346 filed on 08/03/2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and/or 365(c) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/714,346 or PCT/US2019/024142, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 5, 7, 12, and 13 recite “the composition contains less than about 5.0 mass% gallic acid”, “aortic aneurysm is greater than 3 cm in diameter”, “a pH between 2 to 6”, and/or “a pH between 6 and 8”, which are not disclosed or supported by the prior-filed Application No. 62/714,346 or PCT/US2019/024142. Thus, the priority date of claims 5, 7, 12, and 13 is 01/26/2021.

Withdrawn Claim Objections/Rejections
The objection of claims 1, 35, and 37 because of incorrect recitation, as set forth on p. 6-7 of the Final Rejection on 11/29/2021, is withdrawn in view of amended claim 1 and canceled claims 35 and 37.
The rejection of claims 1-3, 5-7, 9-13, and 31-41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 7-10 of the Final Rejection mailed on 11/29/2021, is withdrawn in view of amended claim 1 and cancelled claims 10, 35, 37, 38, and 41. Claims 2, 3, 5-7, 9, 11-13, 31-34, 36, 39, and 40 depend from claim 1.
The rejection of claims 34-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 11 of the Final Rejection mailed on 11/29/2021, is withdrawn in view of amended claim 1 and cancelled claims 35, 37, and 38. Claim 40 depends from claim 39.
The rejection of claims 1-3, 5-7, 9-13, and 31-41 under 35 U.S.C. 103 as being unpatentable over Ogle et al. in view of Biggs et al., as set forth on pages 12-17 of the Final Rejection mailed on 11/29/2021, is withdrawn in view of amended claim 1 and cancelled claims 10, 35, 37, 38, and 41. Claims 2, 3, 5-7, 9, 11-13, 31-34, 36, 39, and 40 depend from claim 1.

Allowable Subject Matter
The amended claim 1 is allowed. Claims 2-7, 9, 11-13, 31-34, 36, 39, and 40, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A method of reducing or inhibiting growth of an aneurysm in a subject having the aneurysm, the method comprising: introducing a catheter device into a blood vessel having the aneurysm, the catheter device including an upstream balloon and a downstream balloon, the downstream balloon including a plurality of pores configured to place the interior volume of the downstream balloon in fluid communication with the intravascular environment; positioning the catheter device such that the upstream balloon is upstream of the aneurysm and the downstream balloon is sufficiently aligned with the aneurysm; expanding the upstream balloon to anchor the catheter device; expanding the downstream balloon also configured to displace blood from the volume of the aneurysm so that the outer surface of the downstream balloon substantially conforms to the shape of the aneurysm, and to provide counter pressure at the aneurysm; administering a combination of a contrast agent for visualization and a composition to the aneurysm via the plurality of pores in the downstream balloon, are free of prior art rejection. The closest prior art is cited in the Final Rejection mailed on 11/29/2021, in which Ogle et al. (US 8,444,624, published on May 21, 2013) disclosed a method for treating an isolated portion of a blood vessel, comprising first positioning an isolation device within the blood vessel to select a portion of the blood vessel for isolation; and delivering a therapeutic composition to the isolated segment of the blood vessel. The device comprises a shaft having a proximal end, a distal end and a sealing element attached at or near the distal end of the shaft. The sealing element comprises an extendable element that can be transformed between a lower profile configuration and an extended configuration. The extendable element can comprise a balloon. In general, the shaft can have a length no more than about 15 to 50 centimeters. In some embodiments, the second extendable element is placed in the femoral artery in one of the legs of a patient and the first extendable element is placed in the aorta below the renal arteries. An additional sealing device can be deployed in the femoral artery in the other leg of the patient to isolate a "Y" shaped portion of the blood vessel along with the first and the second extendable elements. In some embodiments, the therapeutic composition used in the treatment comprises an elastin stabilizing composition. In one embodiment, the therapeutic composition used in the treatment further comprises a contrast agent. FIG. 6 is a schematic diagram of the aorta and associated vessels showing the reduced diameter of the aneurysm after the isolated volume is being aspirated: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  (col. 4, lines 8-55; col. 2, lines 27-55; col. 5, lines 55-57; Fig. 6). A therapeutic composition can comprise an effective amount of pentagalloylglucose (PGG) as an elastin stabilizing agent. The PGG molecule comprises the hydrophobic core of tannic acid as well as multiple phenolic hydroxy groups, but without the outer gallic acid residues and the hydrolysable ester bonds associated with tannic acid. Thus, the possibility of release of free gallic acid residues over the course of a long-term application process can be prevented through utilization of a compound having no gallic acid residues, such as PGG, as the selected agent. In one embodiment, the disclosed compositions can include concentrations of a phenolic compound from about 0.01 % to about 2% by weight and in additional embodiments from about 0.1 % to about 1 % by weight. Tannic acid-containing preparations were suspected of causing hepatoxicity. This toxicity has since been primarily attributed to poor purity of the preparations and the inclusion of toxic gallic acid residues in the compositions. Accordingly, the compositions can include high purity tannic acid, with little or no free gallic acid residue included in the compositions. For example, the compositions can comprise no more than about 5% free gallic acid residue in the preparation. The therapeutic composition can comprise one or more buffers. For example, a composition having a pH from about 4.0 to about 9.0 may be formulated with inclusion of purified water, saline and a biocompatible buffer, such as phosphate buffers. In one embodiment, a composition may be formulated to have a pH of between about 5.5 and about 7.4 (col. 26, lines 1-11 and 22-26; col. 25, lines 60-67; col. 22, lines 29-36). To provide for visualization of the device within the patient, the device or selected portions thereof can be formed from a radiopaque material that can be visualized using imaging techniques, such as x-ray imaging. Also, to assist with visualization, contrast dye can be included in the composition used to inflate the balloons, such that the inflated balloons can be visualized with x-ray imaging. The therapeutic composition can further comprise a tag, a contrast agent, or a combination thereof. For example, the therapeutic composition can be tagged with radioactive atoms such as tritium (col. 16, lines 6-20; col. 23, lines 5-8). While the description herein focuses on aortic aneurysms, the treatment approaches described herein can be generalized to other aneurysms. Some common locations for aneurysms include the abdominal aorta (abdominal aortic aneurysm, AAA), thoracic aorta, and brain arteries. In addition, peripheral aneurysms of the leg, namely the popliteal and femoral arteries are prevalent locations of this vascular pathology. The most common medical approach is to follow up the development of the aneurysm and after reaching a pre-determined size (e.g., about 5 cm in diameter), surgical treatment is applied (col. 8, lines 52-54; col. 1, lines 26-30 and 58-61). Biggs et al. (US 2007/0282422, published on December 6, 2007) disclosed medical devices, which comprise elastin-stabilizing compounds (such as, phenolic tannins), and methods of using these medical devices to stop or prevent breakdown of host connective tissue and to treat variety of diseases and conditions, including endovascular disease, such as aneurysms. In vascular procedures, a medical device can typically be introduced "endovascularly" using a catheter over a guidewire under fluoroscopic guidance. The catheters and guidewires may be introduced through conventional access sites to the vascular system, such as through the femoral artery, or brachial and subclavian arteries, for access to the coronary arteries. The medical device may be an infusion catheter comprising one or more drug delivery channels from the central lumen of the catheter to the outer surface of the catheter. The infusion catheter may also include a balloon segment with one or more pores permitting delivery of the elastin-stabilizing compound across the balloon membrane. The balloon may be inflated with air or with a solution of the elastin-stabilizing compound that is released through the balloon pores at a desired rate (pages 10/40 to 11/40, [0027 and 0033]; page 36/40, [0148 and 0149]). However, the references did not teach or suggest the active step “the downstream balloon also configured to displace blood from the volume of the aneurysm so that the outer surface of the downstream balloon substantially conforms to the shape of the aneurysm, and to provide counter pressure at the aneurysm”, required by claim 1. The configuration of balloon to displace blood from the volume of the aneurysm and to provide counter pressure at the aneurysm is critical to minimize the damage to the aneurysm and has not been appreciated, and thus one of skilled artisan would not be motivated to perform the active step. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-7, 9, 11-13, 31-34, 36, 39, and 40 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623